                                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                  )
     WILLIAM ALLEN GARRETT,                         )     Case No. CV 19-8578-PA (JEM)
12                                                  )
                                   Petitioner,      )
13                                                  )     ORDER SUMMARILY DISMISSING
                    v.                              )     PETITION FOR WRIT OF HABEAS
14                                                  )     CORPUS AND DENYING CERTIFICATE
     JOSIE GASTELLO,                                )     OF APPEALABILITY
15                                                  )
                                   Respondent.      )
16                                                  )
17          On October 4, 2019, William Allen Garrett (“Petitioner”), a state prisoner proceeding
18   pro se, filed a petition for writ of habeas corpus ("Petition"). Petitioner claims that his
19   constitutional rights were violated in connection with a September 2019 incident that
20   resulted in his placement in administrative segregation pending the outcome of a prison
21   disciplinary hearing. (See Petition at 2, 6-7, 11-12, 14-19.) 1 Petitioner claims that the
22   “cum[]ulative effect of the constitutional violations has caused [him] mental and physical
23   stress.” (Id. at 12-13.) He seeks, inter alia, money damages and to have the rules violation
24   dismissed and removed from his prisoner file. (Id. at 7, 13.)
25          As set forth below, the Petition fails to state a cognizable habeas claim and should
26   be dismissed without prejudice.
27

28          1
                The Court refers to the pages of the Petition as numbered by the CM/ECF system.
 1                                             DISCUSSION
 2   I.     Duty to Screen Habeas Petitions
 3          This Court has a duty to screen habeas corpus petitions. See Rules Governing §
 4   2254 Cases in the United States District Courts, Rule 4 Advisory Committee Notes. Rule 4
 5   requires a district court to examine a habeas corpus petition, and if it plainly appears from
 6   the face of the petition and any annexed exhibits that the petitioner is not entitled to relief ,
 7   the judge shall make an order for summary dismissal of the petition. Id.; see also Local
 8   Rule 72-3.2. The notes to Rule 4 state: “‘a dismissal may be called for on procedural
 9   grounds, which may avoid burdening the respondent with the necessity of filing an answer
10   on the substantive merits of the petition.’” See Boyd v. Thompson, 147 F.3d 1124, 1127-28
11   (9th Cir. 1998); White v. Lewis, 874 F.2d 599, 602-03 (9th Cir. 1989).
12   II.    The Petition Should Be Dismissed for Failure to State a Cognizable Habeas
            Claim
13
            Petitioner challenges the issuance of a rules violation report against him and his
14
     placement in administrative segregation pending the outcome of a prison disciplinary
15
     hearing. (See Petition at 2, 6-7, 11-19.) Specifically, he seeks the following remedies: (1)
16
     “issue a prohibitive order restrain[in]g defendant from using punishment to intimidate or
17
     coerce petitioner from going through the trash, (2) to issue an order to dis[miss] or reissue
18
     the 115 for battery [,] (3) return to whole and reinstate petitioner status [quo] [,] and (4)
19
     award monetary damages for cum[]ulative effect of violation to petitioner[’s] constitutional
20
     right to be free from discriminatory perse[cution] for a mental illness.” (Petition at 7.) He
21
     also seeks to have the rules violation charge against him dismissed and removed from his
22
     prisoner file. (Id. at 13.) Petitioner’s claims are not properly brought in a habeas petition
23
     because he does not challenge the fact or duration of his confinement.
24
            A district court will entertain a habeas petition “in behalf of a person in custody
25
     pursuant to the judgment of a State court only on the ground that he is in custody in
26
     violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
27
     “‘Challenges to the validity of any confinement or to particulars affecting its duration are the
28

                                                      2
 1   province of habeas corpus.’” Hill v. McDonough, 547 U.S. 574, 579 (2006) (quoting
 2   Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam)). Habeas corpus “is the
 3   exclusive remedy . . . for the prisoner who seeks ‘immediate or speedier release’ from
 4   confinement.” Skinner v. Switzer, 562 U.S. 521, 525 (2011) (citation omitted). A challenge
 5   to the fact or duration of confinement that would, if successful, result in immediate or
 6   speedier release falls within the “core” of habeas corpus. Preiser v. Rodriguez, 411 U.S.
 7   475, 487-89 (1973). A civil rights action – not a habeas action – is the exclusive vehicle for
 8   a state prisoner's claim that does not fall within this “core.” Nettles v. Grounds, 830 F.3d
 9   922, 927-31 (9th Cir. 2016) (en banc). W hen success on a prisoner's claims “would not
10   necessarily lead to his immediate or earlier release from confinement,” such claims do not
11   fall within “the core of habeas corpus[.]” Id. at 935 (citation omitted).
12          On the face of the Petition, it is clear that success on Petitioner’s claims regarding
13   the rules violation report and placement in administrative segregation would not necessarily
14   entitle him to an accelerated release from confinement. See Nettles, 830 F.3d at 935
15   (challenge to validity of disciplinary hearing that led to rules violation report not cognizable
16   on federal habeas review notwithstanding alleged impact on parole determination); Ramirez
17   v. Galaza, 334 F.3d 850, 855, 859 (9th Cir. 2003) (“[H]abeas jurisdiction is absent . . .
18   where a successful challenge to a prison condition will not necessarily shorten the
19   prisoner's sentence.”). Accordingly, Petitioner’s claims are not cognizable on federal
20   habeas review.
21                                CERTIFICATE OF APPEALABILITY
22          Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must
23   issue or deny a certificate of appealability when it enters a final order adverse to the
24   applicant.”
25          The Court has found that the Petition should be dismissed. For the reasons stated
26   above, the Court concludes that Petitioner has not made a substantial showing of the denial
27   of a constitutional right, as is required to support the issuance of a certificate of
28   appealability. See 28 U.S.C. § 2253(c)(2).

                                                     3
 1                                                   ORDER

 2          IT IS HEREBY ORDERED that: (1) the Petition is dismissed without prejudice; and

 3   (2) a certificate of appealability is denied.

 4          IT IS SO ORDERED.

 5

 6   DATED: October 9, 2019
                                                                 PERCY
                                                                 PERCY ANDERSON
 7                                                         UNITED STATES
                                                                  STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
